Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2016/100877 (international filing date: 09/29/2016).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 12, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FODOR et al. (WO 2017144104 A1, hereinafter FODOR, NOTE: corresponding US 20190052450 A1 is being used below for rejection citation purposes), in view of Liu et al. (WO 2016106604 A1, hereinafter Liu, NOTE: a corresponding USA application US 20170302337 A1 is being used in the rejection below as the translation version of WO 2016106604 A1), and JUNG et al. (WO 2016072687 A1, hereinafter JUNG, NOTE: a corresponding USA application US 20170310417 A1 is being used in the rejection below as the translation version of WO 2016106604 A1).

Regarding claim 1, FODOR teaches an user equipment, comprising (in general, see fig. 14 in view of fig. 13 and their corresponding paragraphs at least 100-108, see also fig. 5-12 and their corresponding paragraphs for relevant background information which disclose the resource mappings 501-504 of fig. 13-14):
circuitry which, in operation,
measures interference from at least one user equipment selected from the user equipment and a neighboring user equipment of the user equipment; and determines residual interference (see at least para. 106 along with para. 101, 102, and 118, e.g. 
and a transmitter which, in operation, 
transmits a full duplex UCI (Uplink Control Information) using a PUCCH (Physical Uplink Control Channel) or a PUSCH (Physical Uplink Shared Channel) to a base station, wherein the full duplex UCI indicates the residual interference (see at least para. 129 along with para. 101, 102, and 57, e.g. “measurement report is indicative of a quality of communicating on the radio link 111. E.g., the measurement report may be determined based on communicating of reference signals, e.g., according to one of the resource mappings 500, 501-504. … examples of  measurement reports include the channel quality indicator (CQI), the rank indicator (RI), and the pre-coding matrix indicator (PMI)”, in other words, UCI in PUCCH as measurement report is being fed back for decision making process),
 wherein: full duplex operation is performed between the user equipment and at least the base station (see at least para. 106 along with para. 101, e.g. step 2011 – mapping 1 using resource mapping 501 of fig. 5).
FODOR differs from the claim, in that, it does not specifically disclose (a) UCI indicates a residual interference value, and (b) downlink reference signals used for mobility measurement are not used for the full duplex operation, which are well known in the art and commonly used for effectively increasing spectral efficiency for reliable communication of data and reference signals as well as for efficiently canceling interferences.
JUNG, for example, from the similar field of endeavor, teaches similar or known mechanism of (a) UCI indicates a residual interference value (see at least para. 172-173 along with para. 69-70, e.g. UE.sub.S is enhanced to report UCI including a G.sub.Symbol-IC value (e.g. ACK/NACK with low,medium,high residual interference) representing a gain of the interference cancellation receiver to the BS); as well as Liu, for example, from the similar field of endeavor, teaches similar or known mechanism such that downlink reference signals used for mobility measurement are not used for the full duplex operation (see at least para. 82-83, e.g. “…when the base station is on a full-duplex time-frequency resource, there may be no CRS,…”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate JUNG and Liu into the apparatus of FODOR for effectively increasing spectral efficiency for reliable communication of data and reference signals as well as for efficiently canceling interferences.

Regarding claim 3, FODOR in view of JUNG and Liu teaches the interference information includes an absolute interference from the at least one user equipment selected from the user equipment and the neighboring user equipment. (FODOR, see at least para. 106 along with para. 102, e.g. step 2012 – at least self-interference 251)

Regarding claim 9, FODOR in view of JUNG and Liu teaches the full duplex UCI indicates one of: the residual interference value; a request for stopping full duplex operation; the residual interference value and the request for stopping full duplex 

Regarding claim 12, FODOR in view of JUNG and Liu teaches time/frequency resources in downlink channels for measuring the interference are configured by the base station.  (FODOR, see at least para. 80 and 81 of fig. 5, e.g. the resources 260 comprises reference signals and data)

Regarding claim 13, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 13 performs reverse procedures of those of claim 1; more specifically, it would be a base station of claim 13 performs the reverse receiving from and transmitting to an user equipment of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1 above.  In addition, FODOR in view of JUNG and Liu also teaches the subject matter circuitry operative to perform scheduling based on the interference information, wherein (FODOR, see at least para. 106 in view of para. 103, e.g. steps 2013-2014 – switching resource mappings)

Regarding claim 15, , in view of claim 13 above, this claim is rejected for the same reasoning as claim 3.

Regarding claim 20, this claim is rejected for the same reasoning as claim 1 except this claim is in method claim format.

Claims 2, 4-5, 14, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over FODOR in view of JUNG and Liu, as applied to claims 1 and 13 above, and further in view of Feuersaenger et al. (US 20150049705 A1, hereinafter Feuersaenger).

Regarding claim 2, FODOR in view of JUNG and Liu teaches the transmitter, in operation, transmits interference information includes interference cancellation capability of the user equipment, and the interference cancellation capability is transmitted during a capability transfer procedure of the user equipment.  (FODOR, see at least para. 130, e.g. step 2041 - capability of changing between HD and FD, which in turn controlling interference)
FODOR in view of JUNG and Liu differs from the claim, in that, it does not specifically disclose transmitted by RRC (Radio Resource Control) signaling; which is well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism of transmitted by RRC (Radio Resource Control) signaling (see at least claim 8, e.g. radio resource control (RRC) message); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by Feuersaenger into the apparatus of FODOR in view of JUNG and Liu for effectively improving interference reporting mechanism.

Regarding claim 4, FODOR in view of JUNG and Liu teaches all of the subject matters in claims 1-3 except the absolute interference is transmitted in MAC (Medium Access Control) layer and accompanied by PHR (Power Headroom Report) based on PHR report timing, which are well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism such that the absolute interference is transmitted in MAC (Medium Access Control) layer and accompanied by PHR (Power Headroom Report) based on PHR report timing (see at least para. 225 along with para. 209-212 and 236, e.g. MAC and PHR); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Feuersaenger into the apparatus of FODOR in view of JUNG and Liu for effectively improving interference reporting mechanism.

Regarding claim 5, FODOR in view of JUNG and Liu teaches all of the subject matters in claims 1-3 except the absolute interference is transmitted by RRC signaling periodically or aperiodically, which is well known in the art and commonly used for effectively improving interference reporting mechanism.
Feuersaenger, for example, from the similar field of endeavor, teaches mechanism such that the absolute interference is transmitted by RRC signaling periodically or aperiodically (see at least para. 257, e.g. interference condition in RRC message); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Feuersaenger into the apparatus of FODOR in view of JUNG and Liu for effectively improving interference reporting mechanism.

Regarding claims 14 and 16, in view of claim 13 above, these claims are rejected for the same reasoning as claims 2 and 4, respectively.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered.  Regarding independent claims 1, 13, and 20, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465